— Plaintiff, a freight handler employed by William Spencer & Sons Corp., was injured in the course of his duties when some pier doors fell and struck him, allegedly because the doors had been piled or stacked by defendant in *1089a negligent manner. The appeal is from a judgment in favor of the plaintiff entered on the jury’s verdict in the sum of $70,000. Judgment reversed on the law and new trial granted, with costs to abide the event. During cross-examination of plaintiff’s foreman, defendant offered to prove that plaintiff’s employer was self-insured and that it and its employees were therefore interested in the outcome of the litigation. That proof was held inadmissible. In our opinion, such ruling was error requiring a new trial. Plaintiff’s witnesses, as to the happening of the accident, were all employees of William Spencer & Sons Corp. and evidence tending to show their interest should have been allowed. (Wisner v. Westchester Lighting Go., 283 App. Div. 821.) The question as to defendant’s negligence was close and it may not be said that the error did not affect the verdict or substantially prejudice defendant’s rights. The court has considered the questions of fact and has determined that it would not grant a new trial upon those questions. Holán, P. J., Adel, Wenzel, MacCrate and Beldoek, JJ., concur.